       Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 1 of 17

- ,.,- .'--'- '-
.                  h.nS:14(Rev.12/141r'
                                      - hltforVioladopofCivilRights( '                    )


                                                         U NITED STATESD ISTRICT COURT
                                                                                               forthe
                                                                      A qqEta oistrictofv'
                                                                                         uozknt.
                                                                                               ï
                                                                                    m qu e
                                                                                   ôotrvûsra Division

                                                                                                        CaseNo.   1-1l-LM-lDq12-MqxrluE'r
                       G co3
                           1G@.fsh$t$c-Px            -   -   -    -   -   -   -   -   -
                                                                                                                  (tobeslledinà.
                                                                                                                               ptheclerk'
                                                                                                                                        str re,
                                                                                                                                              l
                                      Plainhm s)
               X rffethefullnameo.
                                 feuc:plaintt
                                            f whofz-/ilfngthiscomplaint.
               F/âenamesofallfAeplaia/l
                                      . eannotAtinthespaceae ve,                                                    FILED BY   '
                                                                                                                                    '         ,2
                                                                                                                                                   D,C.
              pleasewrf/d '
                          nseetz///càed''inâespace/H attach an additional                                                                A'.
                                                                                                                                        ,e.

              pagewiththefulllistofnames)
                                            -   V-                                                                        AFq 32 2221
                                                                                                                            ANGEUA u.NoBue
                                                                                                                           cLE(
                                                                                                                              qKtJ.& O(S; C'
                                                                                                                                           E
                                                                                                                           s.D.OFFLA'.MIAMI

                               é                                 CSBI q                   t-)
                                     De#ndantls)
              X rï/ethefullnameo/eacâde#ndantwhois*ingme#.lfthe
              nlple.
                   &ofallfâedefe-anntselnnof/finthespaceu&we,please
              write 'Ye:attached''in thespaceanda/lac: an additionalpage
              withthefulll9fofnames DcnotincludeaddresseaAerel
                                                        QtIhEKSLPD
                                            COMPLAX T FOR W OLATION OF CIVR RIGHTS
                                                                                  (PrisonerComplaint)

                                                                                              NOTICE

                     FederalRulesofCivilProcedure 5.2 addressestlleprivacy and security conc= sresulting âom publicaccessto
                     elx koniccourtâl- .Utkd:r1isrule,papersliled w1t11thecourtslmuld notcontain:an individual'sfullsocial
                     security numberorfullbi% date;the fullnameofaIo onknown to be aminor;ora completefmR cialaccount
                     number.A slingmayincludeonly:.
                                                  thelastfourdi/tsofasocialsecuritynumber;theyearofanindividual's
                     bie ;a minor'sinitials;and the lastfourdigitsofafmancialaccountnum ber.

                     Exceptasnoted inthisform ,plaintiF need notsend exhibits,aë davits,grievance orwimessstatemenl,orany
                     othermaterialsto theClerk'sOm ce with thiscom plaint.

                     In orderforyourcomplaintto be Eled,itmustbeaccompaniedby tlle filing feeoran application topror.
                                                                                                                    e in
                     formapauperis.




                                                                                                                                                   Pagelof 1l
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 2 of 17


   Pro% 14(R*v.12/16)Comple tforViolationofCivilltigll
                                         -           ts(Prix- )

   1.      ThePaG esto ThisCom plal t

                    ThePlaintiffts)

                    Provide the inform ation below foreach plaintiffnnm ed in thecomplaint.Attach additionalpagesif
                    needed.
                         x. e                                     Gsoxj: m ,m ,usr
                         Allothernam esby which
                         you havebeen known:                        '   C         ?
                         ID N umber                                'A lqoz t
                         Currentlnstitution                       m lqllz Lottutxksoeu r usx
                         Adf ess                                 ïNGD s.< .MNA?er qh 2 * %
                                                                 IolxlqW og       Fk       *9RS I/
                                                                            Cit
                                                                              y            State           Zi
                                                                                                            p Code

           B.       TEeDefendahtts)
                    Provide theinform ation below foreach defendantnam ed in thecomplaint,whetherthedefendantisan
                    individual,agovernmentagency,anorganization,oracorpomtion.M akesurethatthedefendnmtls)
                    listed below areidenticalto thosecontained in the abovecaption. Foran individualdefendant,include
                   theperson'sjob ortitlelçknownlandcheckwhetheryouarebringingthiscomplaintagainstthem inth*
                   individualcapacity orom cialcapacity,orboth.Attach additionalpagesifne-zed.

                   DefendantNo.1
                        Nam e                                     tizxksaïn,t ovv tmvaoaz11('
                                                                                            -
                        Job orTitle (kknown)                      ffhe-ckeato rx loe,r
                        Shield Number
                        Em ployer
                        Address                                    ïtoo ôooqtkVioc- xaïm ocAo o
                                                                  T ïtankyktxa            VL       333Q8
                                                                            Cit
                                                                              y            state           Zf,Code
                                                             Z Individualcapacity         Oëcialcapacity
                   DefendantNo.2
                       Name                                     X ûem esi'C >W /VAG Ra a
                       Job orTitle qfknown)                   ûteàteat'oxeez-lzor -somlvtoooo''
                                                                                              Aez.pTlo.
                                                                                                      l t.e4.
                       Shield Num ber
                       Employer                                  o-Eoo ttoà
                       Ad. dress                             % xI4Tlozt.vA
                                                             .                        uxb(%JV taaxp M.2.zllM s7rro-f
                                                             b ôt;u                       fL.        35$ng
                                                                            Cit
                                                                              y            Jfafe           zf
                                                                                                            # Code
                                                                   IndiWdualcapacity r--lOëcialcapacity


                                                                                                                Pag:2of11
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 3 of 17


   Pm Se14(Rev.12/1.6
                    4.f'
                       zwnplaltforViohtionofCivgRiltqtP.
                                                       ri<- )

                    DefendantNo.3
                        Nam e                                   ôkarïene ùacat-tmea                             -


                        Job orTitle(kknown)                      o urse
                        ShieldNumber
                        Employer                                ê-ixj
                                                                    l'oztoà
                        Address
                                                                Goow vsotaoo'Ap-c-e/tm t4rytp./ 4'1e u.u.tttû'scc-
                                                            'J'
                                                              o kvœï       -           çc            ,1:5$q/
                                                                          cfr
                                                                            y            state             Zip Code
                                                                  Individualcapacity IS Officialcapacity
                    DefendantNo.4
                                                                                *
                        Name                                    ''
                                                                 ftnï TtoBkïqusx
                        Job orTitle lkknownl                     énçse                              .
                        Shield Number
                        Em ployer                           t egqbm kou'
                                                                       z
                        Address                             sot:a'h Vtooon tèeoeptvt.ï Cefier l.
                                                                                               1tx n.uJ.1$'Tsxvz
                                                                                                               ,e7'
                                                           ''D oo u                    YL               s'lïqf
                                                                          Cit
                                                                            y            state             z* Code
                                                                    dividualcapacity IS Oëcialcapacity
  Il.     BasisforJurlsdlction

          Under42U.S.C.j1983,youmajsuestateorlocalomcialsfortheudeprivationofanyrights,privileges,or
          immunhiessecuredbytheConstltutionand (federalIawsl.''UnderBivensv.SixUnknownNamedAgenh of
          FederalBureauofNarcodcs,403U.S.388(19713,youmaysuefederaloëcialsfortheviolationoftertain
          constimtionalrights.

                   Areyou bringing suitagainst(checkallthat/,7+7:
                        Fedemlom cials(aBivensclaim)
                         Stateorlocalomcials(aû 1983claim)
          B.       Section 1983 allowsclaimsalleging the 'Ideprivation ofanyrights,privileges,orimmtmitiessecured by
                   theConstitutionand Ifederallawsl.''42U.S.C.û 1983.Ifyouaresuingundersection 1983,what
                   fedemlconstitutionalorstatutoryrightts)doyouclaim is/arebeingviolatedby stateorIocaloëcials?



                      iscxteu ûmeûb eatguunvr'G -fAJ î
                                                     o..$wJsva
                                                             xa                             cxxhc-f.w m a.'l
                                                                                                           '
                                                                                                           ..




          C.       PlaintiFssuing underBivensmay only recoverfortheviolation ofcertain constim tionalrighta. lfyou
                   alm suingunderBivenh whatconstitutionalrighttsldoyouclaim is/arebeingviolatedbyfederal
                   om cials?




                                                                                                                    Page3of11
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 4 of 17

 PKOSt14(Rt#.1N16)ComplainsforVielati
                                    onofCivi
                                           lltights(Prisontr)                                       -   -            --




         D.       Section 1983 allowsdefendan? to be found liableonly when they haveacted dttmdercolorofany
                  stamte,ordinance,regulation,custom,orusage,ofany State orTerritory ortheDisi ctofColumbia.''
                  42U.S.C.j1983kIfyouaresuingundersection1983,ejplainhow eachdefendantadedundercolor
                  ofstate orlocallaw. Ifyouaresuing underBivens,explmn how each defendantacted undercolorof
                  federallaw.Attachadditionalpagesifneeded. Tu( l1fEK1DNUV qtE Em P1b4âD %'
                                                                                          4R '
                                                                                             X v4#1û
                  G5t% t(51ko2 eCîmutloe&:Té ?œ tol qaukcRt:ztottEsqx * l% n-* A.uohxt taGt:tf G 't/t
                 'T% r1bEkoc b.o.L. mque gtnogl Auo lxiecfla4s tZEtE E:EE2ksr tjooif-nu KJIGTk
                                                                                             RY/
                 -Iu< M Erns 'rom TCIEte lmplogfngijT iï Lvufutle .A A îtmïk O tœ tmht)o uV lckl
                  tmn'wqfleo uïslq çlôtto; o.o.t. To Wx sol tmeokctlt % ttïtLO -
 1H.     Prisoner Status

          Indicatewhetheryou areaprisonerorotherconrmed person asfollows(checkallthatappl
                                                                                        yll
         I-R Pretrialdetainee
         f-l civillycommitteddetainee
         N   Immivationdetainee
                   Convicted andsentenced state prisoner

         I-R       Convictedandsentencedfederalprisoner
         U1        Other(explain)        .         .




 W . Statem entofClaim

        Stteasbriefly aspossiblethé factsofyourcase.Describehow each defendantwaspersonally involved in the
        alleged wrongfulaction,along with thedatesand locationsofal1relevantevents. You may wish to include
        furtherdetailssuchasthenamesofotherpersonsinvolvedintheeventsSvingrisetoyourclaims.Donotcite
        any c%esorsomtes. Ifmorethan 0ne claim isasserted,numbereach claim and writea shortandplain
        statementofeach claim in aseparateparap aph.Attach additionalpagesifaeeded.

        A.        Iftheeventsgiving riseto yourclaim aroseoutqide an instimtion,describewhereand when they arose.


                     (f                       jv
                          ûnT çhf'ptlta/te
        B.        Iftheeventsgiving riseto yourclaim arose in an institution,descdbewhere and when they arose.



                  Vtoqs- b.ö.t.sokW Pt-vàwC e-MTdIJ dnGEe ganlcet-l/Ftefn/g.
                                                                           ç MqïN.?.
                                                                                   ?#;t)-(fl8f3(lao

                                                                                                            P*tre4 of 11
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 5 of 17

 PI
  PSe14(Rey.12/16)Compl
                      aintf4rViolationofCiYjl&## tPripnerl          .                                 -      -




        C.       W htdattand approximatetimedidthetventsgivingrisetoyom clxlmts)occurz


                                                              Tf                                                 tl
                   fflûiq;zoza to a vzlrzozo                   ôee2atJ Aesakii lo(mhec saw A Gixxqn,aà
        D.       W hatartthefactstmderlyingyourclaimts)? @ orexample: Fhlfhappenedtoyou? Fàodidwhat?
                 Ftlzanyoneelseinvolved? F/loelse:cw whathappened?)




                    :?-e q-im cqEo r?.Ge6x                    Gtoo seezetaltel sa vzhf.mfoeqdot
 V.     lnjuries
        Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
        treatment,ifany,you required and did ordid notreceive.
             '
             Dtf q-o lqf-Dttku tesb IuotweutE OF Liçfx :leks-çs. Tîesvk
                                                                      dsçç ob'f oèïxl'
                                                                                     zulrf'îtE.iL
             Sttkxm Ph% lcqu luzbtk 8% lNvtt Aa m œqqu Ahjo cmctouw k AkîtxâkGt$ eklpkrq.
                                                                               -           kW
             '
             htueEs!s àuo DAis of Et-ieEfnE% $ù. tjltîmqkkj tEsouvjlô tky t.     x :tzrzkx. k
             L!FE LM lof:GuEAslk,

                 G'1: ûvecu/o ?Rœ IB                         qsso Y e deùsïko; skav rà tzxf/ùlci.
 VI.    Relief

        State briefly whatyou wantthe courttodo foryou.M ake no legalargum ents.Do notciteany casesorstatutes.
        Ifrequesting money damages,includetheamountsofany actualdam agesand/orpunitive damagesclaimedfor
        tht actsalleged. Explain the basisfortheseclaims.
                 r hs qoomod vs = uzoeetaots'iœttue xtmbx x cewvuetqd Axsrx
             beFeoolœ Aeyq . vtRlnl.Ff':EE.
                                          IS p-ofn?enovotk wx* Qouaob't - m'ér



                   :sE M TGtqED A be 5:- qtao ou lek
                                                   eAvk4 s> è Qyw/?lq,A                                      '



                                                                                                          Page5of 11
'
.
(
t                                      Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 6 of 17
j
(                                  *

:                                  *

'                          ''''
                                  l azuyvkc-p-ectaltrk.---înç.pp; r - -                                                        .- - - - .   -                  -    . -    r-a t % à .
)                      . -- --- --.-.& k2-af.e..1-
                                                 v,
                                                  .-$
                                                    .mo-u ix% tïko-hy- -c.ta.m-?,
                                                                             .                                             .                     -   .   . .       ... .    .   . -       . - . .   ..       .

.
i
q
l                                                   -            to-txlmwval.--.--..-- -.--... .-. -                                            .- . - ... - .....
t
t - - --                                                  .-.-- -voq-ïs.éœqs).-as-l-&4%uI-ov-mA:.zsftmt-oçlec.oîY eîqfimtX ww,Zc.,.$zW                                                                           ...
q .. --- -
j                                                                      àer-ei-u G --sockelïo-a-eeztzœï.-xsoloksovclktyotttc-beïo-q-ilaqoooeé-Y ltk .
t
)
i                                                                gfw
                                                                   G t.
                                                                      xw . 7v t&-J-k. t::.2% .,-r?ux,A,%.k-< omlerowoerz-v- wïoruj--às,k ex .- - -                                -

j
'-
y                                                                    rzaert-a esk & qàuk- au xskxxxw akuckusr%1.1m-Je.ks-& Gû ,-- . .
                                                                                                                -


7
1                                                                                m ve o u O z> h
t
)
  . .u--
. . .
                                                                                            (P t< V .v>W.&-.j-p,
                                                                                                        -



                                                                                            . GEYM W TV -. - -. .
                                                                                                                -.
                                                                                                                  o-me
                                                                                                                  --.
                                                                                                                      dt,.t,oè:->&G --.
                                                                                                                                      - --
                                                                                                                    --.---.---.---.-- -.--.
                                                                                                                                          -.
l
(
?
t'
                                                                                  oaq-zsà'heçeokut-àkï
                                                                                                     -a,Afc -oî-tko-gkkçimf
                                                                                                                          xq-îatks-ïoèwatmq-x---...,--
''
t                                                                M Lm txu                   ys'Aavckilu.
                                                                                                       x-huvnk-c -zv oAbbe u ou-otLîs-&xe-k-kqs-                                                         -       ..

t
r
.




l
q
r'             .                                          -
                                                                                 J
                                                                                 octs
                                                                                                    b-bcv.hzxaG oez
                                                                                            zïlsr kAo--kls-ïuossa-ïkè .làlzc$--W4lo%ooG N-ekoc t---
                                                                                                                                                     .ç-t
                                                                                                                                                        zakwhtswms-lelfl
                                                                                                                                                                       - --
                                                                                                                                                                          -. -
                                                                                                                                                                              -
'
 C
:)
 '
           -                                                       Q xà            -aa:mmx $,o.oL2.mt!    %tA -O w .:,    K .kjs4uws ,-< ..-
è          -               -                                     ï '. aà-frnzs coçnogztsatmlaas-l'sw Tovaoq-x -ao.oc.t'
                                                                                                                      -
                                                                                                                      'y--J> .s4àA.t.c.-tA % .
@
                                                                  ïxot-luetuhi ol-xiww-kceavrAwokîf-,k s Raxskwk4ww-q.J.tà am raos- - ,
i
E                                                                           k-kïs-M .        ut-she--slpktxtksel-ko.?rw ,àerf-ixskW-tb% -aa- -----
(
                                                                     wàtk-vv-o-cwt--kcàhak . (:3-% t%màanï..Y.K.><. aïoo-aasove,z uA.-..-.-.---
è'
           -           -               -    -              . .   o>v fwaktatrlls-oi,       h ot7a,nï.Wx-le-i -tuaïsxxvoczstwm-,yax cr -. ---.
(          -   -                                -                 K -cG -to-.     1 at(1 rkstt-v -lv tk-G fqosr o-q.tue-uaE-.
                                                                                                                            qo--msvG qA.k2 .---.                                      -      -




.
...
                               -        -           -     -
                                                                 (àïàfkshstveck--l
                                                                     jj -
                                                                                 kàxxteaâithak-àgtck-tzxomtéo-i-zïm r u. ----
                                                                                                   )1       y                                        j    jj
                                                                                                                                                                                                                 .
      è    -       -       -       .-           -                           op L iyler,xaq-éuatyboàqy- ô-rte-qa qqw -ao lcwv-v-% -v
                                                                                                                                  payt-haue-vyma.-.. --.
è
''
èl
it
           .. -        - ... - ... ...                  ..- .    V
                                                                 ..tkeo...
                                                                 .       a1.a-'- ..'
                                                                                   .--.- .'
                                                                                          ..-..--.-.
                                                                                                   .-..
                                                                                                      --.--.
                                                                                                           ---.
                                                                                                              .----.
                                                                                                                   --.----.
                                                                                                                          --.
                                                                                                                            .
                                                                                                                            ---....-......-.-
 r
'
(
,
è
y
(
 t
g(
.
 :
   -                                                             - --
                                                                    Qo-.
                                                                       f% ->t ö                   ,otAiu s-4wobkj-lâ.y                                     k.remp> .o,--
                                                                                                                                                                       ïw-ïuâ--                                  .
'
t' - - .                                                         .&ïomcl-'
                                                                         .b.e w.e                 % >%              .çatnHA k!x % -o ,-,-b>                                       .L-- .
.
-))
 -ë
  -
  t
. .
  t
è)t
.
                                                                 z
                                                                        O t-ixkvuxqty.kte-a -tqkoo-h amhoùncs-k-k-uuknczxw ulï-bwpzkt
(y -                                                    - -
                                                          GKf%>                         ,     re heovsle.rtx k-                             cq--tur-q                            - .-- --                        --
'
.     t

 ((
t:)
  ,                                                                                                                                                                                                               .




      '
.
      .
      '.
      y
                                                                                                                                   T qAs--s-th
                                                                                                                                       -     3-(t
                                                                                                                                                ) -. - - -
 '
 ' '
.     j
      )
      '                                                  -- ---
                                                              ...
                                                                ------
                                                                     ....
                                                                        -..--
                                                                            ..-.
                                                                               --.
                                                                                 -.---
                                                                                     .
                                                                                     -..
                                                                                       -
                                                                                       .
                                                                                       --
                                                                                        ..
                                                                                         ---
                                                                                           .-
                                                                                            .-
                                                                                             .-.-
                                                                                                .--.-
                                                                                                    .
                                                                                                    --.
                                                                                                      --
                                                                                                       .-----
                                                                                                            .-
                                                                                                             .. -
                                                                                                                ...... .
                                                                                                                       --.. -.-.            -....-
                                                                                                                                                 ..-
                                                                                                                                                   .-
                                                                                                                                                    ......--.
                                                                                                                                                            ----
                                                                                                                                                               .. . -.-                      . .             .
)ii
  k
  t
  '
'
j'

)
(                                                 Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 7 of 17
                                         .
(




è
)        -           -               .                    .       -    .        -            ûfï-1tqi %e ,4 t
                                                                                                            aA.
                                                                                                              oà,$CT> t4-E-1% ma2uukz
                                                                                                                                    beo tmzo-ov-ix4E.-- ----..        .

                                                                                                                                                .

t - -- --- ..t
             xàa-rpete/k/
                        aaé .l-
                              cuvx oî%.o                                                                                                                              --tle.llv1qmpefs,
                                                                                                                                                                                      zvaos-ve.
                                                                                                                                                                                              sp-,% 4--- -.----
7
4 -.---.- ---.--
                 lsokasoa-w x iqo-m azat.ke-koformeâ-fm c-m oatrw x-khqkke-txeeâ/- - -- -                           -                                                                                                                                                               . -



) -.                -aslxxvvn                         .---
                                     k= a -hts-kùsoml n e% -b.œewxïkou kvokl .ktxk-œ--..-.
                  hqiïeq-x-bl.kuatj-lzzzxknvzvt.-.furses-asmo..
                                                              q-lmlne.ào t.k-vtswrxwà-gïa.-ukk1,--- ..
è
j .----..      --. -m.t.s-rkqçru<exa-uv.-.pkqskeoûs-Aoz,ok ot-ooJokw--l o-m ereta-
        -...-...                                                                         mw oq --..-...
                                                                                                     --


) - . --.--..-. ?.b4 ,ç. p,..
                            y)v,.à-a-.Lu.t-f,rN .u-uxto- .-- . -.--.--.-..--------.- --. -..                                                                                                                                                                          .        -


#
)
.
.


             --       iw -AAmvva)-yos-vvau fb.k-îî- bwt hj, s..t.fo.
                             -                        -       - -       ç.A..
                                                                            çe. $eà..-poeu. p. .-- .
                                                                                    --   -                                              .                              -                                                                                                      -- .

t
y
'
.



t                   yo-vkuoï'k boeqs wz-bvt-aRvc Jtscoscuuq.
: ... . ... ..... ...
y
                                                           k e wxqtke.
                                                                     c kb.
                                                                         Gksoo,.&:ke.,.> -                                                                                                                                                                                .
è                     ekcaï
                          o-o !rrtV.
                                   <,:%e.-ehear
                                              t-W4 gL.J!W.b<éac.  el!f!œ.lsoîavtxA-tskà.--                -

'
                                                                                ïfv.
                                                                                   v. ïJ,rmu- ,
                                                                                              qi.u-q,kvn wïs,
                                                                                                            wkcs--- --. -- .- -                                                                                               - -. .-
             ..          .-                                                 -      ûfL-mh -G,oozltN Ja.oï.lJ.> .a:.ke4 %.axsyee:açaxà.2aro,)ue.
                                                                                     .   -                                                     to.- ..-
             .           -               .-           .       -             -   Ax      .
                                                                                        akî.
                                                                                           wka.tw i sqtueo.(xhexwsûq.çtaW eoï.bq-u -qylkt.w .-G -- -
),         :4 R%-ttokxv-.YAk..' z
                                hesaxvsxxx,nqo-
                                              k,oku-.-u
                                                      %
                                                      '
                                                      4ecy
                                                         kA
                                                          m-
                                                           qfb,
                                                              w i.-.  '%v.kbxq .
) . .
    ---..- tbtjz Y-txàec-thà ak-leowïoqbeicf  xezàs%, jo,
                                                        A,R bvA->-
                                                                 '
                                                                 vecàe-h..
'
                         .                        .           .        -.       sh-tfQ- eïxc-cvxxéo,/?kai -
                                                                                                          k-xeoqwvoslko aiks.
                                                                                                                            ox-tcs
                                                                                                                                 hàv-4A'>.ç-
                                                                                                                                           ew s.,L q- .-
('                                                                              VYGZI                %-- --- - .- -- ..- -- .- .. -...- --   . - - . - . .--..-   -- . - -          .. -.-- - . -- .-- - ..--                --- -...--- .-. .. -- ... -                  .   -     . .-.


)' - . -                                                                           -Ocx.44w4 tx-zovp,rA..J,7t tw . Ma,o-(Ai
                                                                                                                          .auoà.kktvyrxktxxe--e yû-.--                                                                                                                - .
                                                                                lo--:3.zktstp-axh ./-oerz-skwïoeos.ok-l eoh e.z'W a,A..
                                                                                                                                      î-t-okvoet
                                                                                                                                               ï-kt:ùm -.. . - -
t            - - ---.-- .-                                                      l uçxw a %,.<ta.tù a-at-. u tanurtufxtaûkàuvot,Ttc,oïtUo  stkeâ-#akns.tA -. - .
)                                                 . - :xhseuere--qccocctm vez-k Ls.
                                                                                  onaù,tptq-i eatekb.ïo.
                                                                                                       s.
                                                                                                        -bu.
                                                                                                           qiitr-cryi
                                                                                                                    kztzT-up
                                                                                                                           nt,ff .-
.
             -       étsts-veokytâ--ao ttwtuclûào-rztolo-ksq.tau-i-ei-kus-armsa,r.cb,o-keca .--.
                         -           -- -                  - .-             -

)
'
'
    t --..-.....-.---m -txiea-kv.qvt a:r-.tob-bo-toam s..N hsx-u eamepk,sksi .pxkï,.$--&(c.%..oQ .-...-.
((                                                                                                                                                                         -
1;           -           - - -- -- .- . - - -. . -                              lS ..
                                                                                - .                   r'..
                                                                                                         --..
                                                                                                            -- . .--..
                                                                                                                     -... ...-... --..
                                                                                                                                     -..---.-- .              .   .   -.. - ... --- -. - - . ..- ..-.. .. . -. .-.-. ....-..-- .-.-- - .--- .- - .....- - . -. --- . -- . .- .-..    ...--
;J
 .                                                                                                             .
q,                               .--.. -. -..oa-lvscbAjyo.
                                                         k,wk;(orkqé..
                                                                     louqaltclvooâyo u bka-u- -7-vt
                                                                                                  .o.
                                                                                                    j-
                                                                                                     ?b,qï,W--..- .
:
)
:.'
  L
  (                                                                             ïvt -q r
                                                                                       skzeà-
                                                                                            ts--
                                                                                             -
                                                                                               rzavvAe-kAm ?.LthJZ-lk.
                                                                                                                     -t%                                                                             .pk
                                                                                                                                                                                                       s
                                                                                                                                                                                                       bhovtxvoo-œt
     ,                                                                                                             jjr
)                - lo.ïw (
                         L -& --uN c
                         .       -    kzsx-kax-
                                              . qo-
                                                  i-acrss-oy- N a,po eowlovoawu-xq - .
                                                      -               . .

 E'
 ') .-.--..---- ----
                   kza-oot-qok .-kz..       ,
                                            .      aqs.ï4ec/
                                    kpp-.).----ys-;.        .kjs!à,%'.-j.,s.
                                                            -.             bkjtu xk.-00-,,.j .                                                                                  .                                                                         . ...                .


'C
yy -- --------Jxbe.vz ga.o          tx-. -kvk,ek- u -wJ-kuà k A mw-eawjsoq-....                                          -                                                                       .   ,

:F
,.'
  1
  .
                     -                        -           .. -        ..- -
                                                                                duzjv-
                                                                                .
                                                                                     zw
                                                                                      j..--- --.--. -----.-.---.
                                                                                                               --.
                                                                                                                 --..--.
                                                                                                                       ---.--..-.------------ ---.----..--
i--
  t
  i
  à
     '           . .-                -                .       - -.- -           - -  3.
                                                                                      i:f.--
                                                                                         - fvVxû.< -. .
                                                                                                 -       Lï:: z-.- ...t%--$ïï.àgw.k,-é4L>-w:-.
                                                                                                                                             ixt...--.----
'   )y .--
    1k
     .
                                                                  --                             ..- -                       -- .- R qC 5 .Cû).tl1-                                          - --.--- ----. -.---- . -
.
    ))
'


l
é
                                           Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 8 of 17




.           -          ,
                          z- x                                      -       - -      V.-.-X uTûm u .-.
                                                                                     -               ---.--.-...--.-. .. -...-. -....- . . ...... . .                                                                                              ..
'
            .- -       --          -           - -          - .-                --   ..- - -      x0-qthlïmxb-u ïoq..vxgeçxeoeea excusaatïo: w àç.xeske-
                                                                                                  r                                                                                                                               .-
)                                                                                                 .
t
l                                          --                                   resvac.
                                                                                      tzxuy-iï
                                                                                             stm s-ez--
                                                                                                      ïàecx..
                                                                                                            t(m ack l,k:lqm/zxf
                                                                                                                              z kktz t
                                                                                                                                     G oqqaeà
7
)           -          -           -            --              -- -        .   Q.a > l%-iav-a:v%uuxïoh-tno saïoï,  W.s àufxq-cottv ïfs . .. -.                                                                                                     .-
t
!                                              . -          -           .       A -eum-otkeoa-ï---.         --        . - -- -----                              -
                                                                                                                                                                                                                                                     .
)
p
'-
                               -           - - -                -           - -     T--r.tqûkc4 -esxwvocy-l. ohos.dcxqtçv.leœouû-é.ike.J4àa4-
                                                                                    o-
                                                                                     -                                                                                                                                                             -
..

) -.--- -- - .ïs-m.
                  .-&tcat-k ee.
                              %o:?&t,-'x-.= -ïwx H rûvs m vmq.loo.qa,euss& e.
                                                                            â.x
t
t
r
è
i
.
  - -- - .                                                                           r
                                                                                     ouoz-qà                                  vt
                                                                                                                               kza o -vaykvuler-ïoe we -u u k
                                                                                                                                                            st
                                                                                                                                                             .qfm4..
!
)                                  -                                                      m/,ï41a-
                                                                                                 $ - at: 1 ?V s ktxxo-  ct-a-A xmc
                                                                                                                                - .v-àr.
                                                                                                                                   -    A9-k,-------..--,,..-. -.. --.- -


'
) - .- -.---- -
'1
                                                                                            .-A-WV N.-X -Gm -$33 SGAOAYz-.k -ooç qs ûlvk= = qa:ot melkc.t- .                                                                  -
                                                                                .                                     x       .             .-

)
t -
.
.                                                    -- -o ul% xuk> -eatm3R-oNoào o% .ak) Lkz-c
                                                                                              . clu -sxvçoz --.
'
?
t ..... ...... <w A.cà..<
(                                                                                                                                                    atzt-çue.
                                                                                                                                                     -       àety-xls-lxàer-k -x oxsr-kwuo ïoaoka -.                                                     .
'
 (
 j
.:
 )
 ;
'
 )           -         -               -                -                   -                     -          -    -l z,-
                                                                                                                 a.  - ù k tvk-œt,oosp-e -tsw-vfx uxlucyo tufseé-booq..-                                                                       -.--
l
(
è)          -                              - -                               Ja.s4,
                                                                            --     7.--cam> -     -ao--aoA
                                                                                                         -.-y qutô-ew ct.joa-tàkm ot-roookrzkqb..                                                                                                 .
.è
                                                                            dtk-vm-v rusk u--ïuuq--e oeïo .oqa,u..---'   6-vr       ,-V-
                                                                                                                            % er,vwr. - (olt,T.
 r           -         - -                 -        -           - -



(f           - -           -           -         .-         - -             -K uanreA-w t- -mexo kx.     j-ito ,so-V. ock.ùvfe-aerllr .- ---.. .-.- . . - .
    '
                                                                -                  k z&k-zaamea-rn xataà-k.urv.-kb--
                                                                                              -                    haoz-w-tyesïlmw-aosxc-  tql-do--- --.---.
()
.
             -      . -        -                 -                      .     ,s          -a ,. (k,à u s aa zvvûà-uj kïswv--          zc--uqsvo. . . .- .           -



ë;
'
..
  .
             - -                                -       -       .
                                                                                 u      ay---tkï-gwtuf
                                                                                                     .
                                                                                                     v tvax-cooy; ceo
                                                                                                                    ..
                                                                                                                     x.
                                                                                                                      z.-xk-txf-
                                                                                                                               <( -ttw k.- -..-----.-
ë               -                                       -       -           euto-ôcmskmvœ -fnvcw as a-tx+ .u'.Y ec
                                                                                                                 wxe.4.2.-t&as.
                                                                                                                              -fP.1a.4> ...- .--
'                                                                           JoeA o o--
                                                                                     w ,h-eotu- --,k fz .eoe zq
                                                                                         .-                   .-ivw vyzieà,.çkuyrsri,akè.                                                                                                      .
(
E

.)
 .;



 '
  )
 )
 .. .

.y,
j
èl
.t.
  q
Et
(j'
  ,                                                                                                                                              -                                                                                                 .
.
 jê
è. .(
 t)
  -


)
tt                                                                                                                                                                  f? , : -t*5..--- .---..-.- .
                                                                                                                                                                                ..             -                                                       .
(tt              - -           -                - - -                       - ..- -      .. -         - .-   ,.- - .. . .- - ..-       .-   -    - . ... - ..   . . -. .    .   . ..   . ...       ..- . -   -. , .   .   -   -   ,.   .   .       . -
 t)
'.
 '  j.(
      .
.
 '  t '
      (
      j - ...                                        .-.                             .-..
                                                                                        --...
                                                                                            -..
                                                                                              -...--..-..-..-..
                                                                                                              -...-..-..-....
                                                                                                                            -..-..-.
                                                                                                                                   --...-.........-.--......
                                                                                                                                                           -.-..--....
                                                                                                                                                                     -...
                                                                                                                                                                        -..-------.....-..- ... .....- ....-....-....-.
    !'
    (.
     (
        t
'
E.)
  -
q
E                                      Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 9 of 17
)
k                              .
)
)
'
(                                      s
$
                      -
                      ,
                                                                                       4--.
                                                                                         -b Nset.v-
                                                                                                  $.. -. -..---.--                             ... . . - .-   -   . ..   .- .   --   -.-   .. .-   - -    .- .- -   . .   . - ..   .- .-   -   .   . .       ..

r


)
p                                                                                                                                                                                                           c -x
         -       -        .        .               -- -        -       -               .         -        4 uAss,
                                                                                                          -     kl-ôetu -m '
                                                                                                     ws kx-à-ez-.          :xv
                                                                                                                atpxxt-c-v-uûxïlxu--t.-.- ---- ---.--.                                                                                                       -- -
1
-
t
)
         -                .                -             - -           O x tvaus v-qwoa o4m ew vkezyk YOI T.aftwwkqao'r-v èex o-à -- .-                                                                                                                             .


y
k        .- .         .                . .                             w   fïeczsaœq (:,2.% .(thqaaLqA m ekctlocxztlaheo .lxkk-tqe.w ert3w .
)
J'
                                                                           m-ïottvv t-nl.cex 4ïoo-qxkSooekbxu p%'
                                                                                                                %
                                                                                                                -ohoxyoaoqrs..
:t
t
'
it
 ;       -                - .                                T lq!
                                                                 -
                                                                 qi
                                                                  .k
                                                                   W.-seoi tomîeqokx-
                                                                   .                  ktml-
                                                                                       - -   oookkx A        es qo kk,Qt
                                                                                                              .
                                                                                                                          aoàm...-.-.                                      --                        --                                                             -
t
ï
1
!                                                        - ûmxtvto./M..--J.rff.
                                                                              d ,orxtpf-fï-
                                                                               -          tqo-t
                                                                                              .x
                                                                                               --tl,utku--rea:uadcs-tqsoçql .a , -
'
r -..-.---..-.--Qeramv
                     '-V-W -JaA=- -.- -.-- ..- - .. - .--.----.---- --..- - - .
)

(
7 --.-
     ---.-..
           -- -.  .$1
               -A - *xo00aevatté--u -%vwtq-.
                                           avs
                                             ost-
                                                b,-
                                                  .k-% $&
                                                        k.-kèvll-ltvmtsk- j-.-.-.- -                     . --



) .-. -. ------V %
(.
                 -'lxokkc
                        jxz-1-1.T-
                                 kvar
                                    u.- .
                                        exsostxxs-a-
                                                   w kto-soosqx,x.
                                                                 z-.-.                                                                                                                                                                                       .-
'(       .-          - -       - -             . .       .     .-      -       . -               -        4.
                                                                                                           . ,A.-%n o-uXJ -h,.-.-&.)
                                                                                                                                   .ï-4 Ak?%.W ffïel3uak-c-lc<-,---..----..-.. .- -
'

)
. .-- -....-.---Z.--blöqc -.AoAnk
'
''
,;
                                .q-.-4.wtemïïjeqa.os.
                                                    f%
                                                     - v&toàà.k
                                                              .--
                                                                1onjcx tt-
                                                                         qai---
èt
.
         -           - -       -       -           .- . - -                        -       -         -   *
                                                                                                         .        cvpzz-o
                                                                                                                        - .-bï
                                                                                                                             -c-/ï
                                                                                                                                 .qs(z.m)-> ï.,o<-w xr,..1<Ao,> .---- .-.. -
'
E            -   -.           .-               -                           -           -        ---      k. .cl'mz,l.n-tfkAxowsi-b,-erwvv up . v.om - a-,oNmukoo ---. -
E
..           -            -        . -             -     -             - -                 -         .    W .W V.f-
                                                                                                          .             G o- t% bk: ù4.Qxksktàkpo --.-.--.-.---- .. .

è                                                                                          e,
                                                                                            .-..- $..
                                                                                                    9
                                                                                                    -az-
                                                                                                       k,-x,X aïxuvo.-yw-.A .-V.oua .oA-tzxkx-l-s?-'-.---...-. .- ... .--
                                                                                                                                 . -- .

(.


     ' - -.-- -- . ..---ï..
                          -.$-bo*-*.-(zvo.+ --
                                             bttenkos
                                                    --M. .
                                                         kl---.-.---- - ------ - --- .. ..                                                 -

è:
     '
                                                                                                     -   p-,-K-
                                                                                                              4
                                                                                                              ..
                                                                                                               û,v -.-
                                                                                                                     z.
                                                                                                                      -%lx-
                                                                                                                          tYt.-
                                                                                                                              fe
                                                                                                                               '1-qkc.
                                                                                                                                     o:=rï
                                                                                                                                         ..k--c.-oaï
                                                                                                                                                   -.L.uk-.-..-,-.-...-
     7
,,.
     ,
                              - -                      - .                     -               - -       3=       -   Y.k:.#'S.-A%a.vk-t--e< T-.
                                                                                                                                               qkqc% &.
                                                                                                                                               --     xqo.&- -- -.....---..-... ,
E.
.)
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                         '          '

)k
')
 t
 j-.-----------.--D---6--.
   -2                    t-
                          a
                          lçru xw A ezq
                                      . ikef-as-.
                                                t-- -- ac-- ., ,s-s.
                                                                   tt.L-u .- -- .- -                                     -

'(
t
(è
.

).
 ).)
')h
;
.
#
..
 )
 1

C)                                                                                                                                        'G e-.
                                                                                                                                               6-Y1---.
                                                                                                                                                      --.---.------..--.- .. --.-.                                                                                  .
)(
     )
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 10 of 17

 ProSt14(Rev.1N16)CnmplaintforVi
                               olaucnofCi
                                        vilRil tq ' n4r)             -   -   -   .   ..   .   -




 711. Exhaustion ofAdmini:trativeRem ediesAdm inistrativeProcedures

        TheM sonLitigationReform Act(GTLRA''),42U.S.C.û1997e(a),requiresthatGlnloactionshallbebrought
        withrespecttoprisonconditionsundersection 1983ofthistitle,orany otherVederallaw,byaprisonercoKmed
        inanyjail,prison,orothercorrectionalfacilitytmtilsuchadminiskativeremediesasareavailableare
        exhausted.''

        Administrativeremediesarealsoknownasl evanceprocedures.Yotv casemaybedismissedifyouhaven0t
        exhaustedyouradminis% tiverem edies.

        A.       Didyourclaimts)arisewhileyouwereconfnedinajail,prisonyorothercorrectionalfacility?
                 R ves
                 L xo
                 Ifyes,nsmethejail,prison,orothercorrectionalfacility whereyou wereconfinedatthetimeofthe
                 eventsgivingHsetoyourclaimts).



                   Ftoksoq bGPT.öfCfafrecm lgs             -X
                                                            SY TIIFtx t> KU VBôG CAIJNBt-

        B.       Doesthejail,prison,orothercorrectionalfacility whereyourclaimts)arosehaveagrievance
                 procedm e?

                       Yes

                 U No
                 D oonotknow
        C.       Doesthel evanceprocedureatthejail,prison,orothercorrectionalfacilitywhereyotlrclaimts)arose
                 coversomeor11ofyom claims?

                       Yes

                 r 1xo
                 f--loonotknow
                 Ifyes,whichclaimts)?



                       qlïdasmô uv rtAesenteâ yoWe Arseolnx ?cotzz/ro                                     -


                                                                                                       Page6 of 11
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 11 of 17

 ProSe14(R>.1W16)CemplaintforViolaencfCivj
                                         lF.
                                           jgj..
                                           .   Mtprisp-
                                                      nezl               -   -




        D.       Didyou5leagrievanceitlthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                 concem ingthefacl relating totMscomplaint?

                      Yes

                 U xc
                 Ifno,didyouGleagrievanceabouttheeven? describedinthiscomplaintatany otherjail,prison,or
                 othercorrectionalfacility7                 l
                                    1

                  r--lves
                  L No
        E.       Ifyou did filea F ievv ce:

                  1. W heredidyou5lethel evance?



                        FLDDC. f= eyFsx loq qa grtol CAXER
                 2. whatdidyouclaim inyourl evance? -1'% irlttmm c Aooia to pxlïbf-frwz- o-''bïe m#
           AgD Q ESe&JQD nm a AuD lssels tf Fdsl##lc msoNcqb G r- ns.Beikberolr tiqkfffî      ezve
           çt$
             .t$s$2txtv SaxotxTrewc'  - u a qfxl jtlvw .G -kyx , q:> aw gcwxoe wxsjœ
            htv x Me ttlx'l< < Gttaz oe.rat- masjak,wv.-. Al< usttk tsajsfvxvsAjesjçt So y
            Qtt:pt $: éaçs tuwk n wEvu Av: tkju w ntA ss 'Mcxxxa po & t-
                                                                       alee -uë .   - D EW .
                 3. % atwastheresultifany? L'rlamGx w ,%:D. Gr'Ea4GkWptiFmte 'rs Moprem.s
            ltj:ltjtt Qrésexx o lg Grlwto ev .
                      t,5tk.: 4a u svm rs v sloéux vaau xxe M sko: u eç        w u ?llkfczuao uluso
                      rat, ex - hloqnkoke .upoù e deu Iu xliu kusxkxtsmoo 8.. tw rçox w tfx jei ve jow<k
                    A1Irqwnm- &l'e * lew .
                                -        wsmeztcalo,o hvw)tm ..hs/< cl'n,r.t& â4mr?#.         .




                      Whatsteps,ifany,didyou'nk'etoappealthatdecision? Isthel evanceprocesscompleted? If
                      not,explainwhynot.(Describeallefortstoc##eJlfothehighestIevelofthegrfev> ceprocess.)
                     ûsïloqfze Wôtu s îs tbmêtesu . Fttuo A??ti<-q'
                                                                  bSmrwfqk,
                                                                          ï                tsuœ)
                     qpax        Yvxle .
                                                                scevultba tks taJicw.ô cv eadat.


                                                                                                    Page7of I1
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 12 of 17

   Pm Se 14(Rey.12/16)OM plaintforViolationofCivilRights( '   )


          F.         Ifyou did notflle agrievance;

                     1. Ifthereare anyreasonswhy you did not5le apievance,stateth* here:



                                       ,4   jkjjjj/
                                                  jj 1.

                     2. lfyou didnotfilea grievalmebutyou did inform om cialsofyourclaim ,statewho you informed,
                        whenandhow,andtheirresponse,ifany;



                                       ''

                                            ;).
                    Pleasesetforth any additionalinfonnation thatisrelevantto the exhaustionofyouradm inistmtive
                    remedies.



                      V.tgn eofvTsqhnt-k P--
                                           eo-rojl/otn ow!n Ntzv-lon Yêf'
                                                                        x ok h-:414                        --
                    W ote: Youmayattachasexhibitsto thiscomplaintany#otwzaeaf.
                                                                             çrelatedto theexhaustionofyour
                    admimbtrativeremedies.
                                         )

  W II. PreviousLawsuits

          n e Qhree strikesrule''barsaprisonerfrom bringing acivilaction oran appealin federalcourtwithoutpaying
          thefllingfeeifthatprisonerhasçtonthreeormorepHoroccasions,whileincarcemtedordetainedinaly facility,
          broughtan action orappealin a courtofthe United Stateàthatwasdismissd on thev oundsthatitisG volous,
          malicious,orfailsto state aclaim upon which reliefm ay begranted,tmlesstheprisonerisunderimminent
          dangerofseriousphysicalinjury.''28U.S.C.919l5(g).
          To the bestofyourknowledge,haveyouhad acase dismissed b% ed on thisçtthree strikesrule''?

         &' ves
         L xo
          lfyes,statewhich courtdism issed yourcase,when thisoccurred,and attach acopy oftl:eorderifm ssible.



          M pïàert.v 3440                   q'
                                             .oG-dV''!oQ'
                                                        K -Kt.q (s.o.vîwb vlku.k wm Acsos
                                                                                        -m


                                                                                                            Page8of1l
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 13 of 17

   Fm Se.- !4(Rev.12/16)Compl
                            aintforViolatiœ ofCivilRi ts( '   )


           A.        Haveyou fled otherlawsuitsin state orfederalcourtdealing with thesnm efactsinvolvedin this
                     action?

                    D Yes
                    > o
          B.         IfyouranswertoA isyes,describeeachlawsuitbyansweringquestions1tlzrough7below.(Ifthereis
                     morethanonelawsuit,describetheadditionallawsuitsonanotherpage,ltvfagthesameformat)
                     l. Pm iestotheprevious lawsuit
                         Plaintië s)
                         Defendantts)

                         Court(Vfederalcourt,namethedistrict;fstatecourt,namethecol
                                                                                  zap andState)


                         Docketorindex number



                    4. NameofJudge assir ed to yourcase


                    5. Approximatedate ofGling lawsuit



                    6. Isthecase stillm nding?

                        N Yes
                        r-lNo
                         Ifno,givethe approxim atedate ofdisposition.

                         W ilatwastheresultofthecase? (Forexample: FJ&thec*edismissed? Wasjudgmententered
                         fnyourfavor? Fzzçthecaseappealed?)




          C.        Haveyou sled otherlawsuitsin state orfederalcourtolerwiserelating to the conditionsofyour
                    imprisonment?


                                                                                                            Page9of lI
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 14 of 17

   ProSe14(Rev.12/16)CtxnphintforViplationofCivilm glA ( '
                                                ....   -     )       -   -.   .               .                                       ..




                         Yes

                    U No
          D.        lfyouranswertoC isyes,describeeachlawsuitbyansweringquestionslthrough7below.(lfthereis
                    morethanonelawsuit,describetheadditionallawsuitsonanotherpage,lzçfngthesameformat)
                         Pnrtiesto thepreviouslawsuit
                         plaintists)         toaoq. u kkuv
                                                 -               .                                            -           -   -


                         oeendaluts) soossvo           .
                                                                                                                  .

                         Court(ffederalcourt,namethediçfrfet'fstatecourt,namethectwa/yand,
                                                                                         j'
                                                                                          /J/#


                        00,$4. zù v ï- -r                                         %- -' : P' I (q. *' o,s,.
                         Docketorindex num ber

                                 9.
                                  'Dlo-Lt9-X(7îJ?,K:f
                    4. Name ofJudgeassir ed to yourcase



                         Approxim ate date offling lawsuit



                   6. Isthecasestillpending?

                        L ves

                        Ifno,givetheapproximatedateofdisposition                  lûulw -wx       hw oj pw o?w-o7

                        W hatwastheresultofthecase? (Forem pl
                                                            p/e; FJJthecase#f-
                                                                             çraf-
                                                                                 çled? Wasjudgmententered
                        inyourfavor? FJ,çthec>eappealed/)


                              ' ksfxur..e.
                                         e      '7f4%lore 1* Axv'
                                                                zA ê-
                                                                    N/$Z'                                 -           -           -




                                                                                                                      Page1Qofll
    Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 15 of 17
*


       P!p@ 14(Rev.!2/1.
                       93fa
                          M-pl/intforViolationofCivilRigkts( ' )


       IX. CerM eation and Closlng
              UnderFederalRule ofCivilProcedm e 11,by sia ing below,Icertify to thebestofmyknowledge,infonnation,
              andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpuoose,suchastoharass,cause
              unnecessarydelay,orneedlessly incremRethecostoflitigation;(2)issupportedbyexisting1aw orbya
              nonfrivolousargumentforextending,modifying,orRv= ingexistin!law;(3)thefactualcontentionshave
              evidentiary supportor,ifspeciscally so identiied,willlikelyhave evldentiary supportaherareasonable
              opportunityforfurtherinvestigationordiscove ;and(4)thecomplaintotherwisecomplieswiththe
              requirementsofRule 11.


              A.       FerPartiesW ithoutan Attorney

                       Iagreeto providetheClerk'sOë ce with any changesto my addresswhere ca e-related papersmay l)e
                       served. Iunderstand thatmy failure to keep a currentaddresson Glewith theClerk'sOm ce may result
                       in the dismissalofmy case.


                       oateofsiaing; q. .Aj
                       SignatureofPlaintiF                                                        '
                       PrintedNameofPlaintiff          C:o t:g      s
                       Prisonldentification#             4 qzqo,
                                                               s$
                       PrisonAddress                  Rgkyjg (.1.ïsiû G.4 .Kqqpajks
                                                                                  ' egà
                                                         1 ltpm b sus
                                                            -                       't           1::4*
                                                                   Cit
                                                                     y                 State          71 Code

             B.       Fo# Attorney:

                      Dateofsi> ing'
                                   .


                       Signam re ofAttom ey
                      Printed Name ofA ttom ey
                      BarNumber
                      Name ofLaw Firm
                      Address

                                                                   Cit
                                                                     y                 State          Zi
                                                                                                       p Code
                      TelephoneNumber
                      E-m ailAddress




                                                                                                                Pagel1Qfll
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 16 of 17




                                                                               ct
                                                                                '
                                                                               eN .>
                                                                       4       V<
                                                                                ù
                                                  lv
                                                   4                  'D
                                                                       c
                                                                                    i
                                                    D       Q;
                                                    O o
                                                                       e
                                                                       D.      c6
                                                                                wxj
                                                                      fb
                                                   n) ë                         t
                                                                                Y)
                                                    $-        9            f
                                                              >
                                                    $'-* t.;k.             5
                                                                           ,     c
                                                                                 CJ
                                                                       >            %
                                                                                    7
                                                                  o
                                                   /.
                                                    1J1 +à'v
                                                           'e
                                                          NJ            jb
                                                                         --      /=-
                                                     93
                                                                      ''V
                                                     (-r
                                                        c
                                                        O
                                                          p.           (
                                                                                    A
                                                                                        #




                                                        DSb
                                                                  t
                                                                  .
                                                                  . yy.
                                                                  .
                                                                  /
                                                                  :
                                                                       ,
                                                                                C'C,
                                                     =J
                                                                  p




      f b                            GD                                                 f
      L -,
      '  j                           +                                                      =
     r0 ..u, ç                       ç/l                                                    iD'-      . ..-. ....zJ
    (.
     3
     x '
     ..O
       ,
       a X
                                                                                             t.
                                                                                             '
                                                                                             tn
     :Q
      .
        >             >7i
                      - ,                :                                              O K xo
                                                                                        F- =
                                                                                           u:q.- K
                      .



 * ;
      (à-
   1:..  ;,;
      1,.1 ;1
            ).    ö
                          >
                          = M
                            Jg
                                                                                        D z =!
                                                                                        R  o
                                                                                         kf*
                                                                                           i- N
                                                                                                 <
                                                                                            > c)'- x ..
                                                                                            Om o
                 .
                  4
                 o'
                      < D.                                                                  a:a:r uu
                                                                                            a.(r
                                                                                              o
                                                                                              (a z
                                                                                                                        )
                                                                                                                      ...
                                                                                                                      çcx'
                                                                                                                       w
                                                                                                                         F
                                                                                                      O
                           9 /)
                                 .
                                                                                                                      rI
                                                                                                                      kJ
                                                                                                                       -
       A LJ%ö             - z. J                                                                                      kvï)e
                                                                                                                      k
                                                                                                  <
       :
       '5
        A) ,q    -
                           Qt)A<
         o lg(c t
                           o -f
          îy t  o o
                  a
      c?C = )%
Case 1:21-cv-20422-JEM Document 45 Entered on FLSD Docket 05/03/2021 Page 17 of 17




                          7/ ,
